FILED
                             NOT FOR PUBLICATION                             APR 13 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERNESTO GOMEZ CONTRERAS,                         No. 07-73552

               Petitioner,                       Agency No. A079-525-648

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Ernesto Gomez Contreras, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Gomez Contreras’s motion

to reopen because he failed to demonstrate that the evidence he submitted was

previously unavailable. See 8 C.F.R. §§ 1003.2(a) and (c); Bhasin v. Gonzales,

423 F.3d 977, 984 (9th Cir. 2005).

      Moreover, the BIA did not abuse its discretion in requiring Gomez Contreras

to comply with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), as a

prerequisite to claiming ineffective assistance of counsel. See Reyes v. Ashcroft,

358 F.3d 592, 598-99 (9th Cir. 2004) (approving Lozada requirements when

alleged ineffectiveness is not clear from the record). This is not a case in which

“counsel’s ineffective assistance was obvious and undisputed on the face of the

record.” Id. at 597.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73552